                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


United States of America,

       Plaintiff/Respondent,
                                              Civil Case No. 18-13104
v.                                            Criminal Case No. 12-20843

Donald Steven Reynolds,                       Sean F. Cox
                                              United States District Court Judge
      Defendant/Petitioner.
______________________________/

                           ORDER DENYING
     PETITIONER’S SECOND MOTION FOR RECONSIDERATION (ECF NO. 210)

       Defendant/Petitioner Donald Steven Reynolds was convicted of child pornography

offenses following a jury trial and his conviction and sentence were affirmed on direct appeal.

       On September 28, 2018, Reynolds filed a form Motion Under 28 U.S.C. § 2255 To

Vacate, Set Aside, Or Correct Sentence By A Person In Federal Custody (ECF No. 199 at Page

ID 3890-3900) wherein he asserted four grounds for relief.

       Along with his form § 2255 Motion, Reynolds filed a supporting brief that consists of

seventy-six pages, doubled-spaced, with 12-point font.

       Thereafter, the Government filed a motion asking the Court to strike Reynolds’s over-

sized brief and order him to file a brief of no more than twenty-five pages in length, in

compliance with the applicable local rules. (ECF No. 203). This Court granted that motion in an

order issued on January 15, 2019, and ordered as follows:

       1)      The Court shall not consider the 76-page brief that Reynolds filed in
               support of the four grounds for relief set forth in his form § 2255 Motion;


                                                 1
       2)      No later than March 15, 2019, in support of the four grounds for relief set
               forth in his pending form § 2255 motion, Reynolds may file either:

               A)      A brief of no more than twenty-five (25) pages, doubled-spaced,
                       with 14-point font; or

               B)      A brief of no more than twenty (20) pages, doubled-spaced, with
                       12-point font.1

       3)      No later than May 15, 2019, the Government shall file a response brief of
               no more than 25 pages, doubled-spaced, with 14-point font; and

       4)      No later than June 15, 2019, Reynolds may file either:

               A)      A brief of no more than seven (7) pages, doubled-spaced, with 14-
                       point font; or

               B)      A brief of no more than five (5) pages, doubled-spaced, with 12-
                       point font.

       IT IS SO ORDERED.

(ECF No. 207).

       On February 8, 2019, Reynolds filed a Motion for Reconsideration. (ECF No. 208). In

that motion, Reynolds asked this Court to reconsider its ruling on the Government’s Motion to

Strike and allow him to proceed with his over-sized § 2255 brief. Reynolds further asserted that

while his form § 2255 motion only contained the four grounds for relief noted in this Court’s

order, his brief raised two additional issues: 1) that he “is entitled to resentencing where counsel

rendered ineffective assistance at the sentencing stage of the proceedings;” and 2) the “restitution

judgment is infirm and must be vacated as a matter of law.” (ECF No. 208 at PageID 4068).

       Having considered Reynolds’s Motion for Reconsideration, this Court “DENIE[D]



       1
        The Court is giving Reynolds this option as a courtesy, in the event the typewriter he has
access to does not have 14-point font.

                                                 2
WITH PREJUDICE Reynolds’s request to allow him to proceed with his over-sized brief. If

Reynolds wishes to include the two additional issues set forth above, he may do so in his brief.

But Reynolds’s must file a brief in accordance with the page limitations set forth in this

Court’s January 15, 2019 Order.” (ECF No. 209).

       On February 26, 2019, Reynolds filed a motion that seeks reconsideration of this Court’s

order denying his February 8, 2019 Motion for Reconsideration. (ECF No. 210).

       The Court hereby DENIES this motion for lack of merit. The Court’s February 12,

2019 Order Denying Reynolds’s Motion for Reconsideration (ECF No. 209) stands as

written. Petitioner is advised that the Court will not consider any additional motions

seeking reconsideration of the Court’s rulings on the length of Petitioner’s brief.

       In addition, to the extent that Reynolds’s February 26, 2019 motion asks this Court to

“certify the matter for interlocutory appeal to the Sixth Circuit Court of Appeals,” that request is

also DENIED.

       IT IS SO ORDERED.
                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: March 11, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record on
March 11, 2019, by electronic and/or ordinary mail.

                               s/B. Garant
                               Case Manager




                                                 3
